—Application by the appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 1, 1990 (People v Vaquero, 166 AD2d 468), affirming a judgment of the County Court, Westchester County, rendered September 3,1985.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *607effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Miller, O’Brien and Thompson, JJ., concur.